                                                                                            FILED
                                                                                   2019 Sep-18 PM 03:39
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

SEAN LEE SAMPSON,                          )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. 5:18-cv-1834-LSC-GMB
                                           )
CAPTAIN DARRELL FOX, et al.,               )
                                           )
      Defendants.                          )

                           MEMORANDUM OPINION
      The magistrate judge filed a report on August 27, 2019, recommending this

action be dismissed without prejudice for failing to state a claim upon which relief

can be granted, pursuant to 28 U.S.C. § 1915A(b)(1). (Doc. 10). Although the

magistrate judge advised the plaintiff of his right to file specific written objections

within fourteen (14) days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. Therefore, in

accordance with 28 U.S.C. § 1915A(b)(1), this action is due to be dismissed

without prejudice for failing to state a claim upon which relief can be granted.

Additionally, the plaintiff’s state law claims asserted in the complaint are due to be

dismissed without prejudice pursuant to 28 U.S.C. § 1367(c)(3).
A Final Judgment will be entered.

DONE and ORDERED on September 18, 2019.



                                    _____________________________
                                           L. Scott Coogler
                                     United States District Judge
                                                                160704




                                    2
